 

 

 

USDC SDNY
DOCUMENT

7 Ree By ay , e
IN THE UNITED STATES DISTRICT COURT ELEC PRONICALLY FILED
FOR THE SOUTHERN DISTRICT OF NEW YORI] BOC #

Wor rneeneeaennnnnnesenararararearas ~[LPARE FILEDUAN 1 79)

DWAYNE GILMORE, ROHAN BALGOBIN, MICHAEL

    

 

 

 

 

Sornamomenser tre ne res ape ef

 

BRYANT, JAMES COMPETELLI, MICHAEL STIPULATED
MORENO, SALVATORE RENNA, GERMAN SOSA, CONFIDENTIALITY
LESTER SYKES, RODNEY TAYLOR, ARTHUR AGREEMENT AND
THOMAS, and all others similarly situated, PROTECTIVE ORDER
Plaintiffs,
~against- 19 Civ. 6091 (GBD)

THE CITY OF NEW YORK,

Defendant.
ee rk a ett lO ee ar a ne Se em mo x

WHEREAS, all the parties to this action (collectively the “Parties” and

individually a “Party”) request that the Court issue a protective order pursuant to Federal Rule

 

of Civil Procedure 26(c) to protect the confidentiality of nonpublic and competitively sensitive
information that they may need to disclose in connection with discovery in this action;

WHEREAS, the Parties, through counsel, agree to the following terms; and

WHEREAS, the Court finds good cause exists for issuance of an appropriately
tailored confidentiality order goveming the pretrial phase of this action,

IT 1S HEREBY ORDERED that any person subject to this Order — including
without limitation the Parties to this action (including their respective corporate parents,
successors, and assigns), their representatives, agents, experts and consultants, all third parties
providing discovery in this action, and all other interested persons with actual or constructive
notice of this Order — will adhere to the following terms:

1. With respect to “Discovery Material” (ie., information of any kind

produced or disclosed in the course of discovery in this action) that a person has designated as

l

 
“Confidential” pursuant to this Order, no person subject to this Order may disclose such

Confidential Discovery Material to anyone else except as this Order expressly permits:

2. The Party or person producing or disclosing Discovery Material
(“Producing Party”) may designate as Confidential only the portion of such material that it
reasonably and in good faith believes consists of:

a) any information concerning any third-party in the care, custody, and
control of the New York City Department of Environmental] Protection
(“DEP”);

b) any information of a personal or intimate nature regarding any individual
who is not a plaintiff in this action;

c) previously non-disclosed business plans, —_ product-development
information, or marketing plans; or

d) any other category of information the Court subsequently affords
confidential status.

3. With respect to the Confidential portion of any Discovery Material other
than deposition transcripts and exhibits, the Producing Party or its counsel may designate such
portion as “Confidential” by: (a) marking “Confidential” on each page of the document or
otherwise marking the Confidential portion “Confidential” in a fairly conspicuous fashion; or (b)

by designating in writing the Bates-stamp numbered pages to be designated as “Confidential.”

4, A Producing Party or its counsel may designate deposition exhibits or
portions of deposition transcripts as Confidential Discovery Material either by: (a) indicating on
the record during the deposition that a question calls for Confidential information, in which case
the reporter will mark the designated testimony it as “Confidential Information Governed by

Protective Order;” or (b) notifying the reporter and all counsel of record, in writing, within 30

 

 
days after receipt of the final transcript, of the specific pages and lines of the transcript that arc to
be designated “Confidential,” in which case all counsel receiving the transcript will be
responsible for marking the copies of the designated transcript in their possession or under their
control as directed by the Producing Party or that person’s counsel. During the 30-day period
following a deposition, all Parties will treat the entire deposition transcript as if it had been
designated Confidential. Any depositions taken in this action (where either the Confidential
Discovery Material or the documents containing the Confidential Discovery Material may be
disclosed or used) shall be attended only by the deponent, the deponent’s attorney, the parties,
the parties’ counsel of record, and any other members of their firm and/or office (including any
contractors, experts or individuals engaged by counsel in connection with performing services in
this litigation), the court reporter and/or videographer. All persons attending any deposition(s) in
this case shall be subject to this Order.

5. If at any time before the trial of this action a Producing Party realizes that
it should have designated as Confidential some portion(s) of Discovery Material that it
previously produced without limitation, the Producing Party may so designate such material by
so apprising all prior recipients in writing. Thereafter, the Court and all persons subject to this
Order will treat such designated portion(s) of the Discovery Material as Confidential.

6, Nothing contained in this Order will be construed as: (a) a waiver by a
Party or person of its right to object to any discovery request; (b) a waiver of any privilege or
protection; or (c) a ruling regarding the admissibility at trial of any document, testimony, or other
evidence. This Order also does not bar the Parties from redacting from any documents produced
in discovery the personal identifying information of potential, current or former employees of the
City, including, but not limited to, home addresses, social security numbers, dates of birth and

telephone numbers of those employees and any family members. Upon the receipt of any

 

 
documents with redacted information, the non-Producing Party reserves the right to object to any

redactions and the Parties shall meet and confer within five (5) business days of the objection to

discuss whether the redacted information shall be disclosed. If the Parties cannot resolve the

dispute, the objecting Party may file a discovery dispute in accordance with the applicable Court

rules.

Where a Producing Party has designated Discovery Material as

Confidential, other persons subject to this Order may disclose such information only to the

following persons:

b)

the Parties to this action;

counsel retained specifically for this action, including any paralegal,
clerical, or other assistant that such outside counsel employs and assigns to
this matter;

outside vendors or service providers (such as copy-service providers and
document-management consultants) that counsel] hire and assign to this
matter;

any mediator or arbitrator that the Parties engage in this matter or that the
Court appoints, provided such person has first executed a Non-Disclosure
Agreement in the form annexed as an Exhibit hereto;

as to any document, its author, its addressee, and any other person
indicated on the face of the document as having received a copy;

any witness who counsel for a Party in good faith believes may be called
to testify at trial or deposition in this action, provided such person has first

executed a Non-Disclosure Agreement in the form annexed as an Exhibit

hereto;

 

 
g) any person a Party retains to serve as an expert witness or otherwise
provide specialized advice to counsel in connection with this action,
provided such person has first executed a Non-Disclosure Agreement in
the form annexed as an Exhibit hereto;

h) stenographers engaged to transcribe depositions the Parties conduct in this
action; and

1} the Court, including any appellate court, its support personnel, and court
reporters.

8, Before disclosing any Confidential Discovery Material to any person
referred to in subparagraphs 7(d), 7(f), or 7(g) above, counsel must provide a copy of this Order
to such person, who must sign a Non-Disclosure Agreement in the form annexed as an Exhibit
hereto stating that he or she has read this Order and agrees to be bound by its terms. Said
counsel must retain each signed Non-Disclosure Agreement, hold it in escrow, and produce it to
opposing counsel upon opposing counsel’s request.

9, The Court also retains discretion whether to afford confidential treatment
to any Discovery Material designated as Confidential and submitted to the Court in connection
with any motion, application, or proceeding that may result in an order and/or decision by the
Court. The public has a presumptive right of access to judicial documents. As such, all persons
are hereby placed on notice that the Court is unlikely to seal or otherwise afford confidential
treatment to any Discovery Material introduced in evidence at trial, even if such material has
previously been sealed or designated as Confidential.

10. Any Party who objects to any designation of confidentiality may at any
time before the trial of this action serve upon counsel for the Producing Party a written notice
stating with particularity the grounds of the objection. If the Parties cannot reach agreement

promptly, counsel for all affected Parties will address their dispute to the Court in accordance the
5

 

 
Court’s Individual Practices.

Lt. Any Party who requests additional limits on disclosure (such as
‘attorneys’ eyes only” in extraordinary circumstances), may at any time before the trial of this
action serve upon counsel for the recipient Parties a written notice stating with particularity the
grounds of the request. If the Parties cannot reach agreement promptly, counsel for all affected
Parties will address their dispute to the Court in accordance the Court’s Individual Practices.

12, Recipicnts of Confidential Discovery Material under this Order may use
such material solely for the prosecution and defense of this action and any appeals thereto, and
not for any business, commercial, or competitive purpose or in any other litigation proceeding.
Nothing contained in this Order, however, will affect or restrict the rights of any Party with
respect to its own documents or information produced in this action.

13. Nothing in this Order will prevent any Party from producing any
Confidential Discovery Material in its possession in response to a lawful subpoena or other
compulsory process, or if required to produce by law or by any government agency having
jurisdiction, provided that such Party gives written notice to the Producing Party as soon as
reasonably possible, and if permitted by the time allowed under the request, at least 10 days
before any disclosure. Upon receiving such notice, the Producing Party will bear the burden to
oppose compliance with the subpoena, other compulsory process, or other legal notice if the
Producing Party deems it appropriate to do so.

14. Each person who has access to Discovery Material designated as
Confidential pursuant to this Order must take all due precautions to prevent the unauthorized or
inadvertent disclosure of such material.

15. Within 60 days of the final disposition of this action — including all
appeals — all recipients of Confidential Discovery Material must either return it -- including all

copies thereof — to the Producing Party, or, destroy such material ~ including all copies thereof.
6

 

 
In either event, upon request of the Producing Party, the recipient must certify its return or
destruction by submitting a written certification to the Producing Party that affirms that it has not
retained any copies, abstracts, compilations, summaries, or other forms of reproducing or
capturing any of the Confidential Discovery Material. Notwithstanding this provision, the
attorneys that the Parties have specifically retained for this action may retain an archival copy of
all pleadings, motion papers, transcripts, expert reports, legal memoranda, correspondence, or
attorney work product, even if such materials contain Confidential Discovery Material. Any

such archival copies that contain or constitute Confidential Discovery Materia] remain subject to

this Order,

16. This Order will survive the termination of the litigation and will continue
to be binding upon all persons to whom Confidential Discovery Material is produced or

disclosed.

 

 
17, The Court will retain jurisdiction over all persons subject to this Order to
the extent necessary to enforce any obligations arising hereunder or to impose sanctions for any

contempt thereof.

Dated: Washington, D.C. New York, New York

January 13, 2020

Gregory K. McGillivary

Sara L. Faulman

Hillary Lebeau

McGillivary Steele Elkin LLP

1101 Vermont Street, N.W. Suite 1000

January 13, 2020

JAMES E. JOHNSON

Corporation Counsel of the
City of New York

Attorney for Defendant

100 Church Street, Room 2-117

New York, New York 10007
Tel: (212) 356-1180

Washington, D.C. 20005
(202) 833-8855

Hope Pordy

Elizabeth Sprotzer
SPIVAK LIPTON
LLP

1700 Broadway

Suite 2100

New York, NY 10019

      

 

 

(213) 765-2100 , a
& NA, Piss oo _
By: Se IVC By: xf a
Ciregory K. McGillivary oph&Coyng~
McGillivary Steele Elkin LLP Assistant Corporation Counsel
| / ce } i
By Gy fged fe acta
Hope Phrd¥ te
Spivak! Lipton LLP be
SO ORDERED:
() |
op pa i‘
- Port Qn LAD fo
‘JAN 2 1 2020 5 vo
Date C) | ©, USDJ

 
